DETAILED ACTION

The present application (Application No. No. 14/759,985) is being examined under the pre-AIA  first to invent provisions.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 15 March, 2021.


Status of Claims

No amendments have been made.
Claims 1, 14-15, 17, 29, 56-58, 60-61, 66, 68-70, 73, 79, 85-86, 88, 91, 93, 95, 97-100, 104-108, are pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 15, 56-58, 61, 66, 68-70, 73, 85-86, 93, 95, 107-108, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), and further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”).


Regarding claim 1, 107, Emerson0053 discloses: 
(a system for customizing an audio broadcast and delivering a customized audio stream to each of a plurality of listeners). 
(a server for receiving said digital broadcast audio stream and said at least one listener advertisement and comprising a plurality of digital audio stream customizing media gateways wherein each of said listener clients is interconnected with a dedicated one of said media gateways).
A server system for customizing an audio broadcast and delivering a customized audio stream to each of a plurality of listeners (plurality of listener clients), the system comprising an internet hosting service (“IHS”) (a server) that receives marked internet radio program streams from a plurality of sources. The IHS maintains a repository of replacement audio commercials along with information about the commercials including duration, wherein upon receiving the digital marker indicating the presence of a commercial, the IHS selects a replacement commercial of comparable duration from its repository, further substitutes the replacement commercial for the original broadcast commercial and produces an edited audio program for delivery to the listeners that carries advertising of higher value than the original advertising. (see at least Emerson0053, Abstract, Fig. 1, 3, ¶4:4-5:9, 5:22-6:24).
(a listener client comprising an audio stream decoder and an audio player). Personal computer or other client device (a listener client) (an audio player) capable of receiving audio data via the Internet making possible listening to radio programs according to the method of Emerson0053 (see at least Emerson0053, ¶1:42-44).
Listeners connect to the internet and listen to internet radio stations (see at least Emerson0053, Fig. 1, ¶4:32-38), wherein the internet is a wide area network (WAN). Further, in order to connect to the internet, the IP address of the client device must be acquired (and are therefore known and available). Listeners listen to radio stations via the internet, wherein the internet is a wide area network (WAN) (a WAN). Further in order to connect to the internet, the IP address (a network address) of the client device must be acquired. 
(each of said listener clients is interconnected with a dedicated one of said media gateways). The IHS may be any type of service which has the ability to receive communications from a radio station, possibly including: a private communications entity, a broadcasting network data center, a service provider or the like. In one embodiment, the IHS may comprise the same entity as an Internet service provider (“ISP”) (see at least Emerson0053, ¶3:64-4:3), wherein an ISP is a gateway. Further, there can be a plurality of ISPs or plurality of gateways associated with a plurality of client devices (see at least Emerson0053, Fig. 1). It follows that the IHS may comprise “a plurality of media gateways, one of said media gateways interconnected to each of said listener clients”.
(for each listener, at least one listener advertisement in said digital format and selected from a source of advertisements based on at least one feature of the listener).
(wherein for each particular listener said server generates a listener customized digital audio stream by retrieving at least one feature of the particular listener from an electronic source of listener information, personalizing one of said at least one listener advertisement according to the particular listener from an electronic source of listener information wherein said personalizing comprises modifying said at least one customizable field of said at least one listener advertisement using said retrieved at least one feature and inserting said personalized listener advertisement  into a respective one of said at least one advertising segments, said server subsequently streaming said listener customized digital audio stream to said listener client alone for decoding using said audio decoder and playback on said audio player to the particular listener). 
(a plurality of digital audio stream).
(retrieving at least one feature of the particular listener from a source of listener information and personalizing a selected one of said at least one listener advertisement according to the particular listener by modifying said selected listener advertisement using said retrieved at least one feature) . The IHS may retrieve user demographics data (feature of the listener) (feature of the particular listener), examine the desired user demographics (feature of the listener) (feature of the particular listener), associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47). Likewise, replacement may be based on a region associated with a listener (feature of the listener) (feature of the particular listener) (see at least Emerson0053, ¶1:46-54). 
Original commercials are substituted (modifying) with commercials that match a user’s demographics, and/or region (by modifying said at least one listener advertisement using said retrieved at least one feature) (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).
Emerson0053 as per above, teaches a stream of radio broadcast with commercials (see at least Emerson0053, Abstract). This radio broadcast includes content segments and commercial segments, such that commercial segments are an integral part of the entire audio radio stream.  Emerson0053 further teaches that based on location/region and/or demographics, targeted commercials can replace one or more of the original commercials in the audio radio program. Under BRI, this entire audio stream or audio radio program can be seen as an audio advertisement, which is modified. In particular, under this BRI, the commercial segments represent customizable fields in which textual segments are customizable. Under this BRI the “text” of the entire stream (the scripted text of the plurality of segments that comprise the radio program) is modified.
(a broadcast audio stream in a digital format and divided into a plurality of segments therefrom at least one advertising segment). Broadcast stream comprising segments (see at least Emerson0053, Fig. 2, ¶5:10-21).
(inserting said personalized audio advertisement into a respective one of said at least one advertising segments). Broadcast stream comprising segments (see at least Emerson0053, Fig. 2, ¶5:10-21).
(said server subsequently streaming said listener customized digital audio stream to said listener client alone for decoding using said audio decoder and playback on said audio player to the particular listener) (see at least Emerson0053, Abstract, Fig. 1, 3, ¶4:4-5:9, 5:22-6:24).
(listener customized digital audio stream). Listeners connect to the internet and listen to customized audio content streamed by internet radio stations (see at least Emerson0053, Fig. 1, ¶4:32-38).
Emerson0053 discloses: Listener device configured to receive a customized audio stream and configured to play said stream on the listener client. Since said stream is indeed playable on the listener device, then the stream has been digitized (decoded). While a device or a component configured to decode the stream is implicit, even if it could be argued that Emerson0053 does not at least implicitly teach: (for decoding using said audio decoder);
Zipperer5019 discloses: Media player application configured to decode and render the content for the consumer, comprising an audio decoder module (see at least Zipperer5019, Fig. 2, par. [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the listener device in the system of Emerson0053; to include an audio decoder as taught by Zipperer5019. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since an audio decoder enables the client device to render the audio stream. 
(playback on said audio player to the particular listener). Listeners listen to internet radio stations using the client devices (see at least Emerson0053, Fig. 1, ¶1:42-44, 4:32-38). Since listeners listen on their devices, then a loudspeaker is inherent.  However, even if it could be argued that Emerson0053 does not at least implicitly teach: (playback on said audio player to the particular listener); Zipperer5019 discloses: Media player comprising a speaker (see at least Zipperer5019, Fig. 2, par. [0021], [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the listener device in the system of Emerson0053; to include a loud speaker as taught by Zipperer5019. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since a speaker makes it possible for a listener to listen.
Emerson0053 does not appear to disclose: (gateways comprising a first queue for storing at least one first advertisement and a second queue for storing at least one second advertisement). However: 
Emerson0053 teaches a server/gateway configured to serve advertisements 
Eldering9975 discloses: System and method for delivering advertisements to a subscriber. The targeted advertisements may be selected based on viewing characteristics, presence or absence of specific transactions, demographics, video selection, or some combination thereof (see at least Eldering9975, Abstract). Ad server 530 may generate an advertisement queue (ad queue) for the subscribers and place the ads in the VoD content based on the ad queue. (see at least Eldering9975, Fig. 5, par. [0148]). Alternatively the ad queues and ads can be stored at the subscriber side 500 (see at least Eldering9975, Fig. 5, par. [0158]). As previously discussed the insertion of targeted ads can be part of an overall ad campaign for a specific subscriber. In order to manage an overall ad campaign the system (either the headend or PVR) needs to be capable of maintaining a master ad queue or monitoring multiple different ad queues. (see at least Eldering9975, par. [0182]). There may be a single ad queue or there may be multiple ad queues that the PVR switches between (see at least Eldering9975, par. [0162]). The ad queue may be an adjustable ad queue that adjusts the order of the ads based on subscriber, content, time, avail size and other methods (see at least Eldering9975, par. [0162]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method for selection, delivery and insertion of advertisements of Emerson0053; to include a single or multiple ad queues, either at the server and/or at the subscriber end, as taught by Eldering997. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since implementation ad queues facilitates coordination of the display of the various different type of ads to enhance the ad message while also being careful not to over saturate the subscriber. (see at least Eldering9975, par. [0162]).
The combined system of Emerson0053 and Eldering9975 does not disclose: (each of said media gateways comprising a first priority queue for storing temporarily at least one first priority advertisement and a second priority queue for storing temporarily at least one second priority advertisement, wherein at least one of said plurality of listener advertisements comprises at least one first priority advertisement stored temporarily in said first priority queue and/or at least one second priority advertisement stored temporarily in said second priority queue).
(retrieving at least one listener advertisement from said first priority queue or if said first priority queue is empty said second priority queue).
(wherein said first priority queue comprises a high priority queue, said first priority advertisement comprises a high priority advertisement, said second priority queue comprises a low priority queue and said second priority advertisement comprises a low priority advertisement).
Marsh8397 discloses: (first priority queue for storing temporarily at least one first priority advertisement) (second priority queue for storing temporarily at least one second priority advertisement). An advertisement display scheduler resident on a user's computer receives advertisements from a server system over a network. Upon receipt, the advertisement display scheduler determines the priority of the advertisement and assigns it to one of a plurality of prioritized advertisement queues. Each queue is sorted according to predetermined scheduling criteria so that advertisements deemed "more important" are presented to a user first. (see at least Marsh8397, Abstract, Fig. 6-7, ¶ 3:27-37, 3:56-65, 8:34-62). Upon receipt of an advertisement from the server system, the advertisement display scheduler determines the priority of the advertisement and assigns it to one of a plurality of prioritized advertisement queues (e.g., high priority, medium priority, low priority, no priority). (see at least Marsh8397, ¶ 3:56-65). Time element for temporary storage of advertisements (see at least Marsh8397, claim 45, ¶ 2:30-32, 7:44-46, 8:27-30, 9:7-19, 10:19-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand advertisement queue features in the combined system of Emerson0053 and Eldering9975, further in view of Marsh8397, to include: media gateways comprising a first priority queue for storing temporarily at least one first priority advertisement and second priority queue for storing temporarily at least one second priority advertisement. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (multiple ad queues either at the server/gateway and/or at the subscriber end and first priority queue for storing temporarily at least one first priority advertisement and second priority queue for storing temporarily at least one second priority advertisement), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 1 as per the above rejection statement. 
Emerson0053 further discloses: (wherein a source of the audio broadcast is a broadcaster and said source of at least one advertisement is an advertising campaign manager of the broadcaster, said campaign manager selecting at least one of a plurality of advertisements based on said at least one feature of the listener and providing said at least one selected advertisement to said server for insertion into a respective one of said at least one advertising segment). Advertiser’s campaign criteria (target criteria) comprising user features, which are provided to the IHS so that the IHS broadcasting system implements said ad campaign on behalf of the advertisers, by selecting advertisements to present to the listeners that match the campaign or target criteria. (see at least Emerson0053, ¶4:20-28).

Regarding claim 56, 61, 66, 85, 95, 108, Emerson0053 discloses: 
(for each listener client, at least one audio advertisement selected based on at least one feature of the particular listener and comprising at least one customizable field, said associated media gateway customizing said digital broadcast audio stream for streaming to the listener client associated with the particular listener).
(by retrieving at least one feature of the particular listener from a source of listener information and personalizing a selected one of said at least one listener advertisement according to the particular listener). 
(by modifying said at least one customizable field of said selected listener advertisement using said retrieved at least one feature and inserting said personalized audio advertisement into a respective one of said at least one advertising segments and subsequently streaming said customized digital audio stream to the interconnected listener client for playing to the particular listener). 
A server system for customizing an audio broadcast and delivering a customized audio stream to each of a plurality of listener clients (plurality of listener clients), the system comprising an internet hosting service (“IHS”) (a server system) that receives marked internet radio program streams from a plurality of sources. The IHS maintains a repository of replacement audio commercials along with information about the commercials including duration, wherein upon receiving the digital marker indicating the presence of a commercial, the IHS selects a replacement commercial of comparable duration from its repository, further substitutes the replacement commercial for the original broadcast commercial and produces an edited audio program for delivery to the listeners that carries advertising of higher value than the original advertising. (see at least Emerson0053, Abstract, Fig. 1, 3, ¶4:4-5:9, 5:22-6:24).
The IHS may retrieve user demographics data (feature of the listener) (feature of the particular listener), examine the desired user demographics (feature of the listener) (feature of the particular listener), associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47). Likewise, replacement may be based on region associated with a listener (feature of the listener) (feature of the particular listener) (see at least Emerson0053, ¶1:46-54).
Original commercials are substituted (modifying) with commercials that match a user’s demographics, and/or region (by modifying said at least one listener advertisement using said retrieved at least one feature) (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).
Emerson0053 as per above, teaches a stream of radio broadcast with commercials (see at least Emerson0053, Abstract). This radio broadcast includes content segments and commercial segments, such that commercial segments are an integral part of the entire audio radio stream.  Emerson0053 further teaches that based on location/region and/or demographics, targeted commercials can replace one or more of the original commercials in the audio radio program. Under BRI, this entire audio stream or audio radio program can be seen as an audio advertisement, which is modified. In particular, under this BRI, the commercial segments represent customizable fields in which textual segments are customizable. Under this BRI the “text” of the entire stream (the scripted text of the plurality of segments that comprise the radio program) is modified (wherein said personalizing comprises modifying said at least one customizable field).
Original commercials are substituted (modifying) with commercials that match a user’s demographics, and/or region (by modifying said at least one listener advertisement using said retrieved at least one feature) (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).
Emerson0053 as per above, teaches a stream of radio broadcast with commercials (see at least Emerson0053, Abstract). This radio broadcast includes content segments and commercial segments, such that commercial segments are an integral part of the entire audio radio stream.  Emerson0053 further teaches that based on location/region and/or demographics, targeted commercials can replace one or more of the original commercials in the audio radio program. Under BRI, this entire audio stream or audio radio program can be seen as an audio advertisement, which is modified. In particular, under this BRI, the commercial segments represent customizable fields in which textual segments are customizable. Under this BRI the “text” of the entire stream (the scripted text of the plurality of segments that comprise the radio program) is modified.
 (inserting said personalized audio advertisement into a respective one of said at least one advertising segments). Broadcast stream comprising segments (see at least Emerson0053, Fig. 2, ¶5:10-21).
(subsequently streaming said customized digital audio stream to the interconnected listener client for playing to the particular listener). (see at least Emerson0053, Abstract, Fig. 1, 3, ¶4:4-5:9, 5:22-6:24).
(listener customized digital audio stream). Listeners connect to the internet and listen to customized audio content streamed by internet radio stations (see at least Emerson0053, Fig. 1, ¶4:32-38).
One or more ad marking systems that receive radio station audio content from a plurality of audio content broadcast sources, digitize these radio station audio content and relay these broadcast audio streams via the Internet to IHS input server of IHS. Said hosting service input server (a media relay) “relays” marked broadcast streams to the IHS processor (a media relay for receiving a broadcast audio stream in a digital format and divided into a plurality of segments therefrom at least one advertising segment). (see at least Emerson0053, Abstract, Fig. 1, 3, ¶5:40-44).
(a plurality of media gateways, each of said media gateways remotely interconnected to a respective one of the listener clients via said network interface and said wide area network). The IHS may be any type of service which has the ability to receive communications from a radio station, possibly including: a private communications entity, a broadcasting network data center, a service provider or the like. In one embodiment, the IHS may comprise the same entity as an Internet service provider (“ISP”) (see at least Emerson0053, ¶3:64-4:3), wherein an ISP is a gateway. Further, there can be a plurality of ISPs or plurality of gateways associated with a plurality of client devices (see at least Emerson0053, Fig. 1). It follows that the IHS may comprise “a plurality of media gateways, one of said media gateways interconnected to each of said listener clients”.
Listeners connect to the internet, therefore a  network interface is implicit (network interface) and listen to internet radio stations (see at least Emerson0053, Fig. 1, 4:32-38), wherein the internet is a wide area network (WAN) (connected to a wide area network). Further, in order to connect to the internet, the IP address (a network address) of the client device must be acquired (and are therefore known and available).
Examiner’s note: The limitation “an audio stream decoder” is only recited in the preamble, and therefore carries no  patentable weight. Despite having little or no patentable weight this limitation is addressed below in view of Zipperer5019.
Emerson0053 discloses: Listener device configured to receive a customized audio stream and configured to play said stream on the listener client. Since said stream is indeed playable on the listener device, then the stream has been digitized (decoded). While a device or a component configured to decode the stream is implicit, even if it could be argued that Emerson0053 does not at least implicitly teach: (for decoding using said audio decoder); Zipperer5019 discloses: Media player application configured to decode and render the content for the consumer, comprising an audio decoder module (see at least Zipperer5019, Fig. 2, par. [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the listener device in the system of Emerson0053; to include an audio decoder as taught by Zipperer5019. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since an audio decoder enables the client device to render the audio stream. 
Emerson0053 does not appear to disclose: (gateways comprising a first queue for storing tat least one first advertisement, and a second queue for storing at least one second advertisement). However: 
Emerson0053 teaches a server/gateway configured to serve advertisements 
Eldering9975 discloses: System and method for delivering advertisements to a subscriber. The targeted advertisements may be selected based on viewing characteristics, presence or absence of specific transactions, demographics, video selection, or some combination thereof (see at least Eldering9975, Abstract). Ad server 530 may generate an advertisement queue (ad queue) for the subscribers and place the ads in the VoD content based on the ad queue. (see at least Eldering9975, Fig. 5, par. [0148]). Alternatively the ad queues and ads can be stored at the subscriber side 500 (see at least Eldering9975, Fig. 5, par. [0158]). As previously discussed the insertion of targeted ads can be part of an overall ad campaign for a specific subscriber. In order to manage an overall ad campaign the system (either the headend or PVR) needs to be capable of maintaining a master ad queue or monitoring multiple different ad queues. (see at least Eldering9975, par. [0182]). There may be a single ad queue or there may be multiple ad queues that the PVR switches between (see at least Eldering9975, par. [0162]). The ad queue may be an adjustable ad queue that adjusts the order of the ads based on subscriber, content, time, avail size and other methods (see at least Eldering9975, par. [0162]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method for selection, delivery and insertion of advertisements of Emerson0053; to include a single or multiple ad queues, either at the server and/or at the subscriber end, as taught by Eldering997. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since implementation ad queues facilitates coordination of the display of the various different type of ads to enhance the ad message while also being careful not to over saturate the subscriber. (see at least Eldering9975, par. [0162]).
The combined system of Emerson0053 and Eldering9975 does not disclose: (each of said media gateways comprising a first priority queue for storing temporarily at least one first priority advertisement and a second priority queue for storing temporarily at least one second priority advertisement, wherein at least one of said plurality of listener advertisements comprises at least one first priority advertisement stored temporarily in said first priority queue and/or at least one second priority advertisement stored temporarily in said second priority queue).
(retrieving at least one listener advertisement from said first priority queue or if said first priority queue is empty said second priority queue).
(wherein said first priority queue comprises a high priority queue, said first priority advertisement comprises a high priority advertisement, said second priority queue comprises a low priority queue and said second priority advertisement comprises a low priority advertisement).
Marsh8397 discloses: (first priority queue for storing temporarily at least one first priority advertisement) (second priority queue for storing temporarily at least one second priority advertisement). An advertisement display scheduler resident on a user's computer receives advertisements from a server system over a network. Upon receipt, the advertisement display scheduler determines the priority of the advertisement and assigns it to one of a plurality of prioritized advertisement queues. Each queue is sorted according to predetermined scheduling criteria so that advertisements deemed "more important" are presented to a user first. (see at least Marsh8397, Abstract, Fig. 6-7, ¶ 3:27-37, 3:56-65, 8:34-62). Upon receipt of an advertisement from the server system, the advertisement display scheduler determines the priority of the advertisement and assigns it to one of a plurality of prioritized advertisement queues (e.g., high priority, medium priority, low priority, no priority). (see at least Marsh8397, ¶ 3:56-65). Time element for temporary storage of advertisements (see at least Marsh8397, claim 45, ¶ 2:30-32, 7:44-46, 8:27-30, 9:7-19, 10:19-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand advertisement queue features in combined system of Emerson0053 and Eldering9975, further in view of Marsh8397, to include: media gateways comprising a first priority queue for storing temporarily at least one first priority advertisement and second priority queue for storing temporarily at least one second priority advertisement. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (multiple ad queues either at the server/gateway and/or at the subscriber end and first priority queue for storing temporarily at least one first priority advertisement and second priority queue for storing temporarily at least one second priority advertisement), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 57, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: (wherein the said broadcast audio stream comprises meta data indicating locations of said advertising segments within the broadcast audio stream). Marked internet radio program streams, each marker comprising a start indicator and a time duration of each commercial in the stream. Radio station audio content is digitized into packets bearing sequential serial numbers, and the digital markings which indicate the beginning and end of audio ads may relate such beginnings and endings to audio packet serial numbers, all of which represent metadata (see at least Emerson0053, Fig. 2, ¶2:55-67, 4:13-20, 5:10-21).

Regarding claim 58, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: (advertising segments comprise locations within the broadcast audio stream which comprise content but may be overwritten and combinations thereof). Method for substituting original broadcast commercials in an audio stream (radio programs broadcast) via the Internet, with targeted replacement advertisements (see at least Emerson0053, Fig. 2, Abstract, ¶2:30-48, 4:20-41, 4:48-5:9). Ad replacement metadata comprising (digital markings indicating the beginning and end of audio ads) that are correlated with replacement advertisement information (see at least Emerson0053, Fig. 2, ¶2:55-67, 4:13-20, 5:10-21).

Regarding claim 68, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: (unique listener ID). Unique user ID (see at least Emerson0053, Fig. 3, ¶2:49-54, 5:30-33).

Regarding claim 69, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: A unique user ID and profile information are transmitted to the central processor (“in band”), and this information is used to select an advertisement. (see at least Emerson0053, Fig. 3, ¶2:49-54, 5:30-33, 6:13-19). The IHS may examine the desired user demographics (feature of the listener) associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners. (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).

Regarding claim 70, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: User database (see at least Emerson0053, ¶4:37-47)

Regarding claim 73, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: Ad database (see at least Emerson0053, ¶4:20-28, 5:24-33).
Examiner’s note: Regarding the recitation “the server system of Claim 56, further comprising a database for logging advertisements streamed to each of the listeners, wherein said logged advertisements are used to implement frequency caps”, it is noted that the only positively recited element step in this claim is “a database for logging advertisements streamed to each of the listeners”. The claim does not recite an active step of “implementing frequency caps” and therefore the limitation: “wherein said logged advertisements are used to implement frequency caps”, it is noted that the only positively recited element step in this claim is “database for logging advertisements streamed to each of the listeners” is merely an intended result or intended field of use which carries little or no patentable weight (see at least MPEP 2103.I.C).

Regarding claim 86, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: A unique user ID and profile information are transmitted to the central processor (“in band”), and this information is used to select an advertisement. (see at least Emerson0053, Fig. 3, ¶2:49-54, 5:30-33, 6:13-19). The IHS may examine the desired user demographics (feature of the listener) associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners. (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).

Regarding claim 93, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: (ad scheduler applying at least one rule for selecting a best one of said at least one advertisement for the particular listener). Ad scheduling based on targeting rules, wherein the IHS may examine the desired user demographics associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners and select ads accordingly. (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).
The IHS may examine the desired user demographics (feature of the listener) associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners. (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47).


Claims 14, 17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”), and further in view of Heilig et al. (US 2010/0114716) (hereinafter “Heilig4716”). 

Regarding claim 14, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 1 as per the above rejection statement. 
Emerson0053 does not appear to explicitly disclose: (wherein said source of at least one advertisement is one of a plurality of online advertisers and further comprising an electronic advertisement exchange offering said at least one advertising segment to the plurality of online advertisers, the online advertisers bidding against one another for said at least one advertising segment and based on said at least one feature of the listener, wherein a winning bid of said online advertisers is awarded said at least one advertising segment and provides said at least one advertisement to said server for insertion into said at least one advertising segment).
However, Heilig4716 discloses:    [0030] The advertising exchange 110 can receive request data representative of a request for placement of an advertisement with published content provided by a publisher from the user system 102. For example, the advertising exchange 110 can receive impression level data related to an impression from the user system 102. The advertising exchange 110 can conduct an auction to allow one or more advertisers (e.g., advertising network 116) to bid on the impression. The advertising exchange 110 can identify one or more candidate bids from the one or more advertisers and compare the candidate bids to select a winning bid for the impression. The advertising exchange 110 can provide a network tag associated with an advertiser that submitted the winning bid to the user system 102. The advertising exchange 110 can be included in a data center 112. The data center 112 can include, for example, additional systems, servers, and databases that can be accessed by the advertising exchange 110 during an impression bidding process. (see at least Heilig4716, Abstract, Fig. 1, par. [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Emerson0053 of inserting audio advertisement content in broadcast streaming content; in view of the feature in Heilig4716 of an advertising exchange 110 configured to identify one or more candidate bids from the one or more advertisers and to compare the candidate bids to select a winning bid for the impression, to include an electronic advertisement exchange configured to provide bidding functionality in association with a broadcast system wherein advertisers can bid for spot opportunity to stream segments and a winner is selected.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Emerson0053 in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since a bidding model using an ad exchange is a proven method for balancing supply and demand of ad space opportunity. 

Regarding claim 17, Emerson0053 in view of Zipperer5019, Eldering9975, Marsh8397 and Heilig4716 discloses: All the limitations of claims 1 and 14 as per the above rejection statement. 
Emerson0053 further discloses: Advertiser’s campaign criteria (target criteria) comprising user features, which are provided to the IHS so that the IHS broadcasting system implements said ad campaign on behalf of the advertisers, by selecting advertisements to present to the listeners that match the campaign or target criteria. (see at least Emerson0053, ¶4:20-28).
Emerson0053 does not appear to explicitly disclose: (wherein said at least one feature of the listener is provided to the electronic advertisement exchange using at least one cookie registered on a media device of the listener and on which said listener client is installed).
However, Heilig4716 discloses:  In some implementations, when the user system 102 informs the advertising exchange 110 of an impression and sends a URL to the advertising exchange 110, the user system 102 can also send a cookie to the advertising exchange 110. The cookie can identify a user of the user system 102 (at least one feature of the listener) (see at least Heilig4716, Abstract, Fig. 1, par. [0061]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Emerson0053 for tracking user features and the bidding electronic advertisement exchange in Heilig4716, to include using cookies as further taught in Heilig4716. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since cookies are a convenient old and well known, tools for tracking user actions. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 29, 99-100, 105-106, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”), and further in view of Vieri (US 2005/0182675) (hereinafter “Vieri3501”).

Regarding claim 29, 79, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 1 as per the above rejection statement. 
Emerson0053 does not appear to explicitly disclose: (wherein said at least one advertisement comprises a text string and further wherein said server comprises a text to audio convertor for converting said text string into a digital audio clip).
Vieri3501 discloses: Advertisement composition module to determine an intended recipient of a message, parse the message data to identify text that matches criteria associated with an advertisement campaign, and compose an advertisement based on characteristics of the intended recipient, the text that matches the criteria associated with the advertisement campaign, or any combination thereof. Further, the system includes a text-to-speech (TTS) module to create an audio file based on the message data and the advertisement. (see at least Vieri3501, Fig. 6, 11A-11B, par. [0031], [0058]). Text-to-speech conversion (see at least Vieri3501, Fig.11A, par. [0031], [0058], [0077], claim 7).
Per above, Emerson0053 teaches a “base” method for providing advertisements to users,; and Vieri3501 teaches a “comparable” method for providing advertisements to users, which offers the improvement of using TTS conversion to convert textual advertisements to audio advertisements. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Emerson0053 of inserting audio advertisement content in streaming content; to include using TTS conversion to convert textual advertisements to audio advertisements as taught in Vieri3501.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053in this way, since doing so is applying a known technique (using TTS conversion to convert textual advertisements to audio advertisements) to improve a similar method in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way, since a broadcasting service having TTS capability enables advertisers with textual advertisements to have their advertisements inserted into digital audio streaming content (e.g., radio broadcasting), thereby expanding the scope of channels (to include for example radio broadcasting stations), that could deliver their campaigns.

Regarding claims 99-100, 105-106, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 56; respectively) as per the above rejection statements, including “at least one customizable field”. 
Emerson0053 further discloses: User ID and demographics (at least one feature) (see at least Emerson0053, 2:49-54).
Emerson0053 does not appear to explicitly disclose: 
(wherein said at least one customizable field comprises a wildcard and wherein modifying said at least one listener advertisement using said retrieved at least one feature comprises replacing said wild card with said retrieved at least one feature).
(wherein said attribute comprises a name of the particular listener).
Vieri3501 discloses: Advertisement template of a textual message, comprising customizable wildcard fields (name, age, city, interests) (see at least Vieri3501, Fig. 6, par. [0053], [0075]). Customization can be based on demographic features that are retrieved by the system (see at least Vieri3501, Fig. 6, par. [0015], [0017], [0053], [0075]).
The text message may include one or more words, one or more characters, one or more symbols, or any combination thereof. The server 102 includes applications 103 which can insert an advertising message created by an advertiser according to certain criteria into the text message, merge the text message with other files, enable and manage the conversion of the text message to a speech format, and enable and create feedback for the advertiser. (see at least Vieri3501, Fig. 6, par. [0048], [0067], claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the feature in Emerson0053 of modifying and customizing one or more textual commercial segments in an audio program representative in its entirety as an advertisement, with the feature of using customizable wildcard fields in a textual advertisement template to customize the advertisement message and converting the textual advertisement to audio advertisement, as taught by Vieri3501. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since wild card notation in a textual template represent a flexible and simple way to customize an advertisement message with user name or other user data. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 60, 91, 97, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”), and further in view of Krueger6022 et al. (US 5,996,022) (hereinafter “Krueger6022”).

Regarding claim 60, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 does not appear to explicitly disclose: (wherein said broadcast audio stream is in a format incompatible with the associated listener client and further wherein said server converts said broadcast audio stream into a format compatible with the associated listener client).
However, Krueger6022 discloses: A local server (a web server) comprising a connection to a client and to a remote server over the Internet (see at least Krueger6022, Abstract, Fig. 1, 3:20-44), wherein upon receiving the audio file from the remote server, said local server transcodes the audio file and then transmits the transcoded audio file to the client. The local server determines the extent and type of transcoding based on compatibility determinations of the file formats, wherein transcoding may include changing the audio file type, compressing the audio file, reducing the number of audio channels, or reducing the sampling rate of the data. (see at least Krueger6022, Abstract, Fig. 4-6, 5:35-10:19).
Per above, Emerson0053 teaches a “base” method for delivering audio content to a user device; and Krueger6022 teaches a “comparable” method for delivering audio content to a user device which offers the improvement of transcoding functionality. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Emerson0053 for delivering audio content to a user device; to include transcoding the data at a server prior to delivery to a client device as taught in Krueger6022.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way, since doing so is applying a known technique (transcoding the data at a server prior to delivery to a client device) to improve a similar method in the same way. 
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way, since transcoding enables formats otherwise incompatible with the user device to be served.

Regarding claim 91, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
As already explained in the rejection of the corresponding parent claims (claims 1 and 13), Emerson0053 discloses: Hosting service input server retrieves additional content files from one or more content sources, therefore the IHS comprises a “media box” component. (further comprising a media box for retrieving additional content files from one or more content sources).
Examiner’ note: The limitation “a bank of transcoders” is not an expression of the art and this limitation is not defined in the specification. The only description of “a bank of transcoders” in the instant specification is a functional description in [0042]: “media box 54, which comprises a bank of transcoders for retrieving and converting audio clips to one of a plurality different digital audio formats suitable for streaming and dependent on the format which is being used by the media gateway 30 to stream audio to the listener”. Accordingly any transcoding component capable of “retrieving and converting audio clips to one of a plurality different digital audio formats suitable for streaming and dependent on the format which is being used by the media gateway to stream audio to the listener”, is taken to be “a bank of transcoders”.
Emerson0053 does not appear to explicitly disclose: (a bank of transcoders wherein, if required, said media box transcodes said retrieved content files using one of said transcoders to a format compatible with said customized digital audio stream).
However, Krueger6022 discloses: Server transcoder configured for “retrieving and converting audio clips to one of a plurality different digital audio formats suitable for streaming” (configured to determine the extent and type of transcoding) based compatibility determinations of the file formats (see at least Krueger6022, Abstract, Fig. 4-6, 5:35-10:19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the feature of delivering audio content from a server over a network to a client device in the system of Emerson0053; to include transcoding the data at a server prior to delivery to a client device as taught by Krueger6022. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since the claimed invention is merely a combination of old elements (delivering audio content from a server over a network to a client device, and transcoding the data at a server prior to delivery to a client device), and in the combination each element merely would have performed the same function as it did separately.

Regarding claim 97, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 1 as per the above rejection statement. 
Emerson0053 does not appear to explicitly disclose: (wherein each of said listener clients is capable of receiving a digital audio stream in at least one of a plurality of different formats and further wherein said server is capable of converting said digital audio stream into each of said plurality of different formats). However, Krueger6022 discloses: Server transcoder configured to “retrieve and convert audio clips to one of a plurality different digital audio formats suitable for streaming” (configured to determine the extent and type of transcoding) based compatibility determinations of the file formats (see at least Krueger6022, Abstract, Fig. 4-6, 5:35-10:19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the feature of delivering audio content from a server over a network to a client device in the system of Emerson0053; to include transcoding the data at a server prior to delivery to a client device as taught by Krueger6022. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since the claimed invention is merely a combination of old elements (delivering audio content from a server over a network to a client device, and transcoding the data at a server prior to delivery to a client device), and in the combination each element merely would have performed the same function as it did separately.


Claim 88, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”), and further in view of Khusheim et al. (US 200/30221191) (hereinafter “Khusheim1191”).

Regarding claim 88, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of claim 56 as per the above rejection statement. 
Emerson0053 further discloses: The IHS may examine the desired user demographics (database) associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners. (see at least Emerson0053, Fig. 1, 3, 2:49-54, 4:4-47).
 Emerson0053 does not appear to explicitly disclose: (further comprising a listener handler and a listener database and further wherein said listener handler fetches listener information and updates said listener information in said listener database).
Further, Khusheim1191 discloses: User profile or user data update triggered by a user login (see at least Khusheim1191, par. [0112-0115]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Emerson0053; which associates a user identification with a login process; to include updating the user data as taught by Khusheim1191. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Emerson0053 in this way since the claimed invention is merely a combination of old elements (unique user ID and targeting based on profile, and a login process and a login process which associates a user identification with a stored user profile and further updates the profile information) and in the combination each element merely would have performed the same function as it did separately.


Claims 98, 104, are rejected under 35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 7,490,053) (hereinafter “Emerson0053”), in view of Zipperer et al. (US 2012/0315019) (hereinafter “Zipperer5019”), further in view of Eldering et al. (US 2003/0149975) (hereinafter “Eldering9975”), further in view of Marsh et al. (US 5,848,397) (hereinafter “Marsh8397”), and further in view of Carvis et al. (US 2011/0161153) (hereinafter “Carvis1153”). 

Regarding claims 98, 104, Emerson0053 in view of Zipperer5019, Eldering9975 and Marsh8397 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 56; respectively) as per the above rejection statements.
(retrieving in band information provided by the listener). Emerson0053 further discloses: A unique user ID and profile information are transmitted to the central processor (“in band” information), and this information is used to select an advertisement (see at least Emerson0053, Fig. 3, ¶2:49-54, 5:30-33, 6:13-19). The IHS may examine the desired user demographics (feature of the listener) associated with replacement ads and match them against the user demographic database comprised of demographic information about listeners (see at least Emerson0053, Fig. 1, 3, ¶2:49-54, 4:4-47). 
Examiner’s note: The specification ¶47, defines “In band information can be anything sent by the listener's client application, typically at connection time”.
Emerson0053 does not teach: (retrieving in band information provided by the listener during login). However, Carvis1153 discloses: User's page request, as well as information identifying the user (e.g., IP address, user login information, cookies, etc.), are transmitted to a computing device for serving the page 308 (see at least Carvis1153, par. [0026]). 
Per above, Emerson0053 teaches a “base” method for retrieving in band information; and Carvis1153 teaches a “comparable” method, which offers the improvement of retrieving “in band information” in the context of user login information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Emerson0053; in view of Carvis1153; to include retrieving in band information in the context of user login information. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Emerson0053 in this way, since doing so is applying a known technique (retrieving in band information in the context of user login information) to improve a similar method (retrieving in band information) in the same way.
Emerson0053 does not appear to explicitly disclose: (retrieving a cookie associated with the listener’s listener client). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Emerson0053; in view of Carvis1153; to include retrieving a cookie associated with the listener’s listener client. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Emerson0053 in this way, since doing so is applying a known technique (retrieving in band information comprising a cookie) to improve a similar method (retrieving in band information) in the same way.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 103 
Applicant argues:
Banner advertisements are displayed to users during offline activity and showcase are used to present information to users while a connections is being established (see column 6, line 66 to column 7, line 6 and Figs. 3 and 5).
As discussed above Marsh et al. is designed to provide advertisements when the user is off-line and therefore is necessarily client based, and as such the queues and the like are necessarily implemented at the client device, and not at the server as claimed at Claim 1 of the present application. In view of this, Applicant submits that Marsh et al. expressly teaches away from use as part of a server based application and that for these grounds alone a person of ordinary skill in the art would not be motivated to combine the teachings of March et al. with the remaining cited art.
In response:
Applicant’s characterization that “As discussed above Marsh et al. is designed to provide advertisements when the user is off-line”, in view of the careful pruning of information by Applicant from the same single paragraph teaching ¶6:43-7:6, appears to be intentionally misleading, since notably, Marsh explicitly teaches that advertisements can be provided not only (emphasis added) offline, but also online. 
(6:43-7:6) “According to an embodiment of the present invention, two types of advertisements are presented to users of the client system 101: banner advertisements and showcase advertisements. The primary vehicle for presenting information, such as advertisements, to users during periods of off-line activity is the banner advertisement. Showcase advertisements are typically used to present information to users while a connection is being established with the server system 104 and while information (including e-mail messages and advertisements) are being transferred between the client computer 101 and the server system 104.” 
The pending nonfinal rejection does not use Marsh in isolation, but rather uses Marsh to expand the combined system of Emerson0053 and Eldering9975. The combined system of Emerson0053 and Eldering9975 teaches single or multiple ad queues, either at the server and/or at the subscriber end, that are used to select and display ads to a user’s client.
Analogous to the combined system of Emerson0053 and Eldering9975, Marsh teaches  ad queues used to select and display ads to a user’s client, which offers the improvement of further implementing functionality for doing so according to priorities.
Since the “advertisement display scheduler” of Marsh is merely logic instructions that allocates priority for selecting and displaying ads to a user’s client ((see at least Marsh8397, Fig. 6, ¶6:11-12, “The advertisement display scheduler 700 can be implemented as a separately-executable software module included in the client system software”, ¶8:38-40, “the advertisement display scheduler 700 can be configured as a software module included in the client system software”), and the combined system of Emerson0053 and Eldering9975 teaches logic instructions for selecting and displaying ads to a user’s client both, out of server’s stored ad queues and/or out of client’s stored ad queues, then expanding either one of the server’s stored ad queues and/or the client’s stored ad queues in the combined system of Emerson0053 and Eldering9975, with the advertisement display scheduler of Marsh, is a predictable improvement within the skills of a person of ordinary skill in the art. 
In addition to the KSR type A motivation formulated in the pending office action, this expansion enables targeting based on conditional priorities defined by an advertiser, with the overall benefit of enhancing the relevance of the advertisement.

Applicant’s conclusion that “Marsh et al. expressly teaches away from use as part of a server” is unfounded. As mentioned above, an advertisement display scheduler is merely logic instructions, it is noted, improving the logic instructions in the combined system of Emerson0053 and Eldering9975 with the logic instructions of Marsh  does not represent teaching away.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681